EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan Sapan on 08/02/2022.

The application has been amended as follows: 
1] CANCEL claim 22.

Allowable Subject Matter
Claims 1-4, 7-12, 14-16, 19, 21 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “wherein the device package further comprises one or both of: an electrically nonconductive fastener coupling the first end of the electrically conductive shield to the spacer element: and an electrically conductive fastener coupling the second end of the electrically conductive shield to the substrate”; of claim 14 stating “wherein the method further comprises one or both of: using an electrically nonconductive material to couple the first end of the electrically conductive shield to the spacer element; and using an electrically conductive material to couple the second end of the electrically conductive shield to the substrate”; of claim 19 stating “ one or both of: an electrically nonconductive fastener coupling the first end of the electrically conductive shield to the spacer element; and an electrically nonconductive fastener coupling the second end of the electrically conductive shield to the substrate”; of claim 21 stating “the electrically conductive shield having a first end physically coupled to the spacer element with an electrically non-conductive fastener”; and of claim 25 stating “physically coupling a first end of an electrically conductive shield to the spacer element utilizing an electrically nonconductive material”. In light of these limitations in the disclosure (refer to applicant’s Figs. 2 and 5) amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894